THIRD AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT AND WAIVER

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER, dated
as of August 19, 2005 (this “Amendment”), is by and among RED ROBIN
INTERNATIONAL, INC., a Nevada corporation (the “Borrower”), RED ROBIN GOURMET
BURGERS, INC. (the “Parent”), those Domestic Subsidiaries of the Borrower
identified as a “Guarantor” on the signature pages hereto and such other
Domestic Subsidiaries of the Borrower as may from time to time become a party
hereto (together with the Parent, each individually a “Guarantor” and
collectively the “Guarantors”), the Lenders party hereto and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent are parties to that certain
Amended and Restated Credit Agreement dated as of May 20, 2003 (as previously
amended and modified and as further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”; capitalized terms used herein shall
have the meanings ascribed thereto in the Credit Agreement unless otherwise
defined herein);

 

WHEREAS, the Borrower has requested that the Required Lenders (on behalf of the
Lenders) agree to amend the Consolidated Capital Expenditures covenant set forth
in Section 5.9(e) of the Credit Agreement as set forth below;

 

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders that
Events of Default exist under the Credit Agreement as a result of (a) the Credit
Parties’ failure to provide notice to the Administrative Agent of a new Domestic
Subsidiary and failing to promptly join such Domestic Subsidiary (the
“Non-Joined Subsidiary”) to the Credit Agreement as an Additional Credit Party
as required pursuant to Section 5.10 of the Credit Agreement (the “Acknowledged
Joinder Events of Default”), (b) the failure of certain financial statements and
other information previously provided by the Borrower to the Administrative
Agent and the Lenders to be prepared in accordance with GAAP, to be true and
accurate in all material respects and to otherwise comply with the terms of
Sections 3.1, 3.24 and 5.1, as more specifically described on Schedule A hereto
(the “Acknowledged Financial Statement Events of Default”), (c) the default
under the Borrower’s Ft. Collins Capital Lease with Captec (the “Captec
Default”) resulting from the financial statement deficiencies described in
clause (b) above and the Event of Default pursuant to Section 7.2(c) of the
Credit Agreement resulting from the Captec Default (the “Acknowledged
Cross-Default”) and (d) the Credit Parties’ failure to promptly notify the
Administrative Agent of the Events of Default described in clauses (a), (b) and
(c) above in accordance with the terms of Section 5.7(a) (such Event of Default,
together with the Acknowledged Joinder Events of Default, the Acknowledged
Financial Statement Events of



--------------------------------------------------------------------------------

Default and the Acknowledged Cross-Default, collectively the “Acknowledged
Events of Default”);

 

WHEREAS, the Borrower has requested that the Required Lenders agree to waive the
Acknowledged Events of Default on a one-time basis; and

 

WHEREAS, the Required Lenders have agreed to such amendment and waiver, subject
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1

 

AMENDMENT

 

1.1 Amendment to Section 5.9(e). The Consolidated Capital Expenditure limit for
fiscal year 2005 set forth in Section 5.9(e) of the Credit Agreement is hereby
increased to $100,000,000.

 

SECTION 2

 

WAIVER

 

2.1 Waiver of Events of Default.

 

Notwithstanding the provisions of the Credit Agreement to the contrary, the
Lenders hereby waive, on a limited, one-time basis, the Acknowledged Events of
Default; provided that, (a) with respect the Acknowledged Joinder Events of
Default, the Non-Joined Subsidiary shall be joined to the Credit Agreement as an
Additional Credit Party pursuant to the terms of Section 5.10 of the Credit
Agreement within 30 days of the date of this Amendment and (b) with respect to
the Acknowledged Cross-Default, the Borrower shall deliver to the Administrative
Agent within 30 days of the date of this Amendment (or such extended period of
time as the Administrative Agent may agree) an executed waiver with respect to
the Captec Default, which waiver shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

This Amendment shall be effective only to the extent specifically set forth
herein and shall not (i) be construed as a waiver of any breach or default other
than as specifically waived herein nor as a waiver of any breach or default of
which the Lenders have not been informed by the Borrower, (ii) affect the right
of the Lenders to demand compliance by the Borrower with all terms and
conditions of the Credit Agreement in all other instances, (iii) be deemed a
waiver of any transaction or future action on the part of the Borrower requiring
the Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement, or (iv) except as waived hereby with respect to the Acknowledged
Events of Default, be deemed or construed to be a

 

2



--------------------------------------------------------------------------------

release of, or a limitation upon, the Administrative Agent’s or the Lenders’
exercise of any rights or remedies under the Credit Agreement or any other
Credit Document, whether arising as a consequence of any Event of Default which
may now exist or otherwise, all such rights and remedies hereby being expressly
reserved.

 

SECTION 3

 

CLOSING CONDITIONS

 

3.1 Conditions Precedent. This Amendment shall become effective as of the date
first above written upon satisfaction of the following conditions (in form and
substance reasonably acceptable to the Administrative Agent):

 

(a) Executed Amendment. Receipt by the Administrative Agent of a copy of this
Amendment duly executed by each of the Borrowers, the Guarantors and the
Required Lenders.

 

(b) Expenses. Receipt by the Administrative Agent of all expenses of the
Administrative Agent in connection with the arrangement, preparation, execution
and delivery of this Amendment and all other outstanding expenses of the
Administrative Agent, including, without limitation, the fees and expenses of
Moore & Van Allen PLLC.

 

SECTION 4

 

MISCELLANEOUS

 

4.1 Amended Terms. The term “Credit Agreement” as used in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

 

4.2 Notification of Certain Events. In accordance with Sections 5.2(f) and
5.7(c), the Credit Parties hereby notify the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders hereby acknowledge receipt
of such notification, of the events and circumstances described on Schedule B
hereto.

 

4.3 Representations and Warranties of Credit Parties. Each Credit Party hereby
represents and warrants as follows:

 

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

3



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d) Both before and after giving effect to this Amendment, the representations
and warranties set forth in Article III of the Credit Agreement are, subject to
the limitations set forth therein, true and correct in all respects as of the
date hereof (except for those which expressly relate to an earlier date).

 

(e) Both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing.

 

4.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement and shall be subject to the terms and conditions
thereof (including, without limitation, Sections 9.14 and 9.17 of the Credit
Agreement).

 

4.5 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

 

4.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NORTH CAROLINA.

 

[Signature Pages to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

     

RED ROBIN INTERNATIONAL, INC.,

a Nevada corporation

           

By:

  /S/ KATHERINE L. SCHERPING            

Name:

Title:

 

Katherine L. Scherping

CFO

 

GUARANTORS:      

RED ROBIN GOURMET BURGERS, INC.,

           

a Delaware corporation

RED ROBIN WEST, INC.,

a Nevada corporation

RED ROBIN DISTRIBUTING COMPANY, INC.,

a Colorado corporation

WESTERN FRANCHISE DEVELOPMENT, INC.,

a California corporation

           

By:

  /S/ KATHERINE L. SCHERPING            

Name:

 

Katherine L. Scherping

            Title:  

CFO of each

of the foregoing Guarantors

 

       

RED ROBIN OF ANNE ARUNDEL COUNTY, INC.,

a Maryland corporation

RED ROBIN OF BALTIMORE COUNTY, INC.,

a Maryland corporation

RED ROBIN OF MONTGOMERY COUNTY, INC.,

a Maryland corporation

RED ROBIN OF HOWARD COUNTY, INC.,

a Maryland corporation

RED ROBIN OF CHARLES COUNTY, INC.,

a Maryland corporation

           

By:

  /S/ KATHERINE L. SCHERPING            

Name:

 

Katherine L. Scherping

           

Title:

 

CFO of each

of the foregoing Guarantors

 

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

           

AND LENDERS:

     

WACHOVIA BANK, NATIONAL ASSOCIATION,

        as Administrative Agent and as a Lender        

By:   

  /S/ RICHARD E. ANGLIN III            

Name:

 

Richard E. Anglin III

           

Title:

 

Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Syndication Agent and as a Lender

By:  

/s/    Brenda M. Park

Name:

 

Brenda M. Park

Title:

 

Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent and as a Lender

By:  

/s/ Thomas McCarthy

Name:

 

Thomas McCarthy

Title:

 

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Alexandra Burke

Name:

 

Alexandra Burke

Title:

 

Principal



--------------------------------------------------------------------------------

KEY BANK N.A.,

as a Lender

By:  

/s/ Marianne T. Meil

Name:  

Marianne T. Meil

Title:

 

Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Michael F. Lapresi

Name:

 

Michael F. Lapresi

Title:

 

Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

TO

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

1. As disclosed in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 26, 2004, the Company’s consolidated financial statements for the
fiscal years ended December 28, 2003 and December 29, 2002 have been restated
from the amounts previously reported. The Company’s management determined that
its previous methods of accounting for rent holidays and for leasehold
improvements funded by landlord incentives or allowances under operating leases
(tenant improvement allowances) were not in accordance with GAAP. (See Note 3 to
the Company’s consolidated financial statements included in the Annual Report on
Form 10-K.)

 

2. During the period ended July 10, 2005, the Company changed the manner in
which it reports costs relating to complimentary team member meals. This change
has no effect on net income. Historically, the Company has reported the
complimentary portion of team member meals as restaurant revenues, with a
corresponding expense reported in restaurant labor and general and
administrative costs. The Company has now determined that the complimentary
portion of team member meals should not have been recognized as revenues or
costs and expenses. This change results in a decrease in restaurant revenues and
a corresponding decrease in restaurant labor and general and administrative
costs.

 

3. During the period ended July 10, 2005, the Company determined that
acquisitions of property and equipment on account, which were previously
reported as a component of changes in operating assets and liabilities and
purchases of property and equipment, should not have been reported in the
statement of cash flows. Purchases of property and equipment acquired on account
are now presented as supplemental disclosure of non-cash items.



--------------------------------------------------------------------------------

SCHEDULE B

TO

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

1. On August 11, 2005, the Company announced certain management changes,
including the retirement of its former chairman, president and chief executive
officer and the resignation of its former senior vice president and chief
financial officer. These management changes followed an internal investigation
conducted by a special committee of the Company’s board of directors relating to
use of chartered aircraft and travel and entertainment expenses. The special
committee, which retained independent counsel to conduct the investigation,
identified various expenses by our former chief executive officer that were
inconsistent with Company policies or that lacked sufficient documentation. The
Company has notified the Securities and Exchange Commission of the internal
investigation conducted by the special committee.

 

2. On August 15, 2005, a purported class action complaint was filed in the
United States District Court for the District of Colorado by Andre Andropolis on
behalf of himself and all other purchasers of the Company’s common stock during
the putative class period of November 8, 2004 through August 11, 2005 against
the Company, our former chief executive officer and former senior vice president
and chief financial officer. The complaint alleges violations of the Securities
Exchange Act of 1934. According to the complaint, the defendants caused the
Company’s shares to trade at artificially inflated levels by issuing a series of
materially false and misleading statements regarding the Company’s financial
statements and business prospects and by concealing improper self dealing by the
Company’s former chief executive officer. The Company is aware that other law
firms have recently issued press releases encouraging stockholders to
participate in this lawsuit. The Company has not yet been served with the
Andropolis complaint. The Company believes that the allegations against the
Company contained in this lawsuit are without merit, and the Company intends to
vigorously defend this lawsuit.

 

The Company cannot predict the outcome of the Andropolis lawsuit or what actions
the Securities and Exchange Commission may take as a result of these matters. It
is possible that the Company may be required to pay damages, settlement costs,
legal costs or other amounts that may not be covered by insurance.

 

3.

The Company’s management conducted an evaluation, under the supervision and with
the participation of its current chief executive officer and chief financial
officer, of the effectiveness of the Company’s disclosure controls and
procedures as of July 10, 2005. Based upon the evaluation and considering the
results of the investigation conducted by the special committee of the board of
directors, management concluded that the Company’s disclosure controls and
procedures were effective. Management did, however, identify certain
deficiencies related to the design and operation of certain company-level
controls and related to the design and operation of certain accounting
procedures. It is management’s opinion that the combination of these
deficiencies resulted in a significant deficiency in internal controls that
existed during the twenty-eight weeks ended July 10, 2005 and in prior



--------------------------------------------------------------------------------

 

periods. The deficiencies, and the corresponding remedial measures to be
implemented by management, are described in further detail in “Item 4 – Controls
and Procedures,” included in the Company’s Quarterly Report on Form 10-Q for the
period ended July 10, 2005 (a draft of which is attached hereto).